Citation Nr: 0833521	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to October 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2007, 
the veteran requested a hearing before a Decision Review 
Officer (DRO).  In September 2007, he withdrew the request.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

Additional development is needed before the Board can address 
on merits the veteran's claims of service connection for 
right ear hearing loss and tinnitus.  

The veteran claims that his right ear hearing loss and 
tinnitus resulted from noise trauma in service.  His service 
personnel records show that his military specialty was 
sanitarian as an officer with the Medical Corps, including in 
Vietnam.  His service treatment records (STRs) appear to show 
a puretone threshold shift (in the right ear) from the time 
of his enlistment in 1967 until his commissioning in 1968.  
Notably, his separation audiometry (as reported) appears 
inconsistent with previous audiometry, in 1967 and 1968 (as 
all the values are reported as zero's).  Significantly 
audiometry on a quadrennial examination in 1975 found 
elevated puretone thresholds in the right ear at the higher 
frequencies, and he was placed on profile for hearing.  
Postservice private treatment records appear to show that the 
veteran has a hearing loss disability by VA standards.  In 
2007 a private audiologist and an otolaryngologist opined, 
respectively and in essence, that the veteran's hearing loss 
was "indicative of noise exposure" and "it would not be 
surprising for [the veteran] to have some service connected 
hearing loss".  
The private opinions are based on the veteran's accounts of 
quite substantial exposure to noise trauma in service.  The 
record does not appear to corroborate that he was exposed to 
noise trauma as severe as alleged.  As noted above, his 
military specialty was sanitarian; he is not shown to have 
served in combat.  However, he did serve in a combat zone in 
Vietnam, and some noise exposure (e.g. qualifying with a 
pistol late in his active service) alleged would appear to be 
consistent with his circumstances.  He has not been afforded 
a VA audiological evaluation.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of records: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  The outlined factors are all shown here.  
Consequently, a VA examination to secure a medical advisory 
opinion is necessary.  Notably, the U.S. Court of Appeals for 
Veterans Claims has held that the requirement for a VA 
examination is a "low threshold" requirement.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective ate 
of the disability.  A review of the record found that the 
veteran has not received notice as to elements #s 4 & 5.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims of service 
connection for right ear hearing loss and 
tinnitus, the RO should provide the 
appellant notice regarding how ratings for 
such disabilities and effective dates of 
awards are assigned, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He should have opportunity to 
respond.  

2.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist (with audiometric 
studies) to determine whether he has a 
right ear hearing loss disability by VA 
standards (as defined in 38 C.F.R. 
§ 3.385) and tinnitus, and if so the 
likely etiology of such disabilities.  The 
veteran's claims file (including this 
remand), must be reviewed by the examiner 
in conjunction with the examination.  It 
is requested that the examiner note the 
submissions/job descriptions by the 
veteran detailing what his duties in 
service entailed (to establish exposure to 
noise in service).  Based on review of the 
record and examination of the veteran, the 
examiner should determine whether or not 
the veteran has the claimed disabilities, 
and provide an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent or better probability) that such 
disabilities are related to his service, 
to include as due to noise exposure 
therein.  The examiner must explain the 
rationale for the opinions given.  The 
explanation of rationale should include 
comment regarding the consistency of the 
audiometry reported at the time of the 
veteran's separation from service (in 
1971) with other recorded audiometry, and 
also comment on the private medical 
opinions that are already of record.   

3.  The RO should then readjudicate the 
claims of service connection for right ear 
hearing loss and tinnitus.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

